department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer 1d number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we’ll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely director exempt_organizations enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service i cincinnati oh legend popae name are u dollars amount v dollars amount w number x number y dollars amount dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons outlined below facts you were incorporated in the state of o on p as a not for profit corporation your articles of incorporation state your purpose is to provide housing on a non-profit basis and in pursuance thereof to acquire own improve develop operate manage sell convey pledge assign mortgage lease or rent any real_estate and any personal_property the articles also indicate you have x shares of common_stock with a par_value of y dollars there are no provisions for dissolution your bylaws state your purpose is to provide your members with housing on a cooperative and non-profit basis while your form_1023 states your purpose is to provide moderately priced housing to persons aged or over on a cooperative ownership basis moreover you letter rev catalog number 47630w completed schedule f indicating you are providing housing to the elderly and that your housing is affordable to a significant segment of the elderly in your community the schedule f also indicated the following e e you do not have arrangements for the healthcare needs of your residents you do not have any arrangements with government welfare agencies or others to absorb all or part of the cost of maintaining residents who become unable to pay their regular charges your facility is not designed to meet the physical emotional recreational religious and or other similar needs of the elderly or handicapped you are operating a cooperative apartment building you own your facility and land on which it sits your members buy the number of shares of stock allocated to a specific apartment instead of receiving a deed members receive a stock certificate and a proprietary lease contract agreement shareholders become part owner of the building with rights and obligations for the user and occupancy of an apartment stock ownership is lower to moderately priced compared to nonsubsidized housing in the area depending on the amenities and condition of the housing unit shares of stock are in the range of u dollars the minimum age for stockholders and a tenant i sec_55 per your bylaws a person applying to become a member stockholder must be approved by affirmative action of your board and at least of the stockholders must ratify this action membership entitles that person to occupy the apartment assigned by the board as well as entitles him her to purchase shares of capital stock in the corporation which shall be approximately w of the total shares of the corporation a person may not become a member without becoming a stockholder and acquiring the right to lease an apartment your board will enter into a contract agreement with each member stockholder for his her apartment this contract will require the member to pay each month in advance his her pro-rata share of the fixed costs or expenses of owning and operating the property it will also require each member to maintain their interior at the member’s own expense maintenance fees for the organization are t dollars per month they cover various building expenses including building insurance trash service custodial services water sewage laundry facilities landscaping snow removal maintenance and repairs etc changes to the assessed maintenance fees are subject_to a vote you will pay the cost of structural repairs and cost of maintaining the exterior of the building and common areas you also make assessments and hold votes for major capital improvements such as building improvements windows sidewalks roofing etc those fees are maintained in a separate bank account and are not available for ordinary maintenance it is the duty and obligation of the member withdrawing to find an acceptable purchaser your board shall have the first right to purchase any shares of capital stock should a member withdraw but is not obligated to do so for his her shares of stock that member has the right to establish the price and terms upon which he will sell his her shares as long as they comply with the terms of the bylaws when selling an apartment a buyer provides a check to a seller for the balance due the seller provides the bank with the old stock certificates signed by the seller the bank issues new stock certificates to the buyer with the buyer’s full name and apartment number after closing the buyer will sign a contract agreement and receive a copy of your bylaws your board shall have the right to purchase the shares of stock at market_value and cancel membership of any member who has died without designating a subsequent purchaser of the apartment has failed to meet payments for a specified period of time has failed to pay other obligations to you or has been found to be unsatisfactory or undesirable for membership after a hearing and vote by your board letter rev catalog number 47630w your revenue comes primarily from membership fees with insubstantial amounts arising from laundry and vending and capital_gains on sale of stock certificates your expenses consist primarily of maintenance_expenses including repairs custodial services lawn care trash service utilities pest control snow removal landscaping and window washing you also have expenses for taxes and licenses insurance inspections rental agency fees and legal and accounting your board currently consists of four individuals law sec_501 of the code provides for the recognition of exemption of organizations that are organized and operated exclusively for religious charitable or other purposes as specified in the statute no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization engage otherwise than as an insubstantial part of its activities in activities that in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of income_tax regulations holds that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization’s assets will be considered dedicated to an exempt_purpose if upon dissolution such assets would by reason of a provision in the organization’s articles or operation of law be distributed for one or more exempt purposes sec_1_501_c_3_-1 of the income_tax regulations provides that an organization will be regarded as ‘operated exclusively' for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized and operated exclusively for educational_purposes unless it serves a public rather than a private interest revrul_69_175 1969_1_cb_149 states that when a group of individuals associate to provide a cooperative service for themselves they are serving a private interest by providing bus transportation for school children the organization enables the participating parents to fulfill their individual responsibility of transporting their children to school thus the organization serves a private rather than a public interest accordingly it is not exempt from federal_income_tax under sec_501 of the code revrul_71_395 1971_2_cb_228 states that a cooperative art gallery formed and operated by a group of artists for the purpose of exhibiting and selling their works does not qualify for exemption under sec_501 it served the private purposes of its members even though the exhibition and sale of paintings may be an educational activity in other respects letter rev catalog number 47630w revrul_79_18 1979_1_cb_194 states a nonprofit organization that provides specially designed housing to elderly persons at the lowest feasible cost and maintains in residence those tenants who subsequently become unable to pay its monthly fees is an organization operated exclusively for charitable purposes within the meaning of sec_501 of the code 326_us_279 states that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes the court case 305_f2d_814 4th cir describes a corporation organized by world war ii veterans for the purpose of purchasing a government housing project and converting it to cooperative nonprofit housing for members individuals become members in the housing unit and the number of members was limited to the number of units the court held that the organization did not qualify under sec_501 of the code because its activities were of the nature of an economic and private cooperative undertaking the organization did not promote social welfare because it furnished housing to only a certain group of individuals as opposed to the community as a whole it was a public spirited but a private endeavor that only provided incidental public benefit application of law you are not described in sec_501 of the code because you fail both the operational_test and the organizational_test as per sec_1_501_c_3_-1 of the regulations you fail the organizational_test because your purpose clause does not meet sec_1_501_c_3_-1 of the regulations you also do not have a valid dissolution provision per sec_1_501_c_3_-1 of the regulations this also causes you to fail the organizational_test you are not operating exclusively for charitable purposes as required under sec_1_501_c_3_-1 of the regulations you are operating for the non-exempt private purpose of providing housing on a cooperative basis to members for example your members residents of the building are contractually obligated to pay monthly dues to you these dues are pooled for the purpose of paying your members’ living_expenses this non-exempt purpose is substantial moreover members buy your shares which give them the right to occupy an apartment in your building members can also sell their shares of your stock at market_value allowing members to buy and sell shares of stock in you for market_value is a substantially commercial activity which is also a substantial nonexempt purpose you are not described in sec_1_501_c_3_-1 of the regulations because you serve the private interests of your members rather than the general_public members are responsible to pay you maintenance repair and capital improvement fees you use the fees to cover the cost of operating and maintaining the building for your members including providing insurance you are like the cooperative art gallery described in revrul_71_395 because you also operate on a cooperative basis for the private benefit of your members your members are being directly benefited by your operations which illustrates you are operating for the private purposes of your members you are unlike the organization in revrul_79_18 although your membership may consist of the elderly you are operating to provide housing to a select few on a cooperative basis if a member cannot pay fees or other obligations to you their membership is cancelled like better business bureau of washington d c inc letter rev catalog number 47630w v united_states u this single substantial nonexempt purpose destroys your claim for exemption under sec_501 of the code you are like the organization described in commissioner_v lake forest inc that failed to qualify under sec_501 of the code because you are operating a housing cooperative primarily benefiting a select few individuals moreover your activities are characteristic of an economic and private undertaking consequently your activities primarily serve private interests disqualifying you from exemption under sec_501 of the code conclusion based on the facts and information provided you are not organized nor operated exclusively for exempt purposes as required by sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulations you are operating for the benefit of your members therefore you do not meet the operational_test as required by sec_1_501_c_3_-1 of the regulations you do not serve a public rather than a private interest as required by sec_1_501_c_3_-1 i of the regulations accordingly you do not qualify for exemption under sec_501 of the code if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete letter rev catalog number 47630w your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely director exempt_organizations enclosure publication letter rev catalog number 47630w
